982 F.2d 525
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elias Amos HOSEA, also known as Edward Craft, Appellant,Jerry D. Franks;  Michael L. Adams, Plaintiffs,v.Sgt. J. BERRY, Maximum Security Unit, Arkansas Department ofCorrection;  Lt. R. D. Sheldon, Maximum Security Unit,Arkansas Department of Correction;  H. D. Rhodes, Major,Maximum Security Unit, Arkansas Department of Correction, Appellees.
No. 92-1948.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 7, 1992.Filed:  December 15, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Elias Amos Hosea, a white Arkansas prisoner, appeals from the district court's1 order entering judgment in favor of defendant prison officials on Hosea's 42 U.S.C. § 1983 complaint.  Hosea claimed defendants violated his constitutional right to equal protection when they punished him more harshly than African-American inmates.  We affirm.


2
Hosea testified at an evidentiary hearing that all the inmates on his hoe squad put down their hoes and refused to work after their supervisor had refused to allow them a water break.  He testified that the African-American inmates and one white inmate on the squad received less severe punishment than he and three other white inmates received.


3
Hosea's supervisor testified that the African-American inmates were not disciplined as harshly because they returned to work when ordered to do so, unlike the four white inmates who refused.  This testimony was supported by that of the other two defendants.  The district court found defendants' testimony to be credible and dismissed the case.


4
The district court's findings of fact will not be reversed unless they are clearly erroneous.   North Dakota ex rel. Board of University and School Lands v. United States, 972 F.2d 235, 237 n.5 (8th Cir. 1992).  A district court's findings of fact are not "clearly erroneous" if its account of the evidence is plausible in light of the record.   Rogers v. Masem, 788 F.2d 1288, 1292 (8th Cir. 1985).  Having carefully reviewed the record, we conclude that the findings of the district court are not clearly erroneous.


5
Accordingly, we affirm.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, sitting by consent of the parties pursuant to 28 U.S.C. § 636(c)